 



Exhibit 10-ii
ADC TELECOMMUNICATIONS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT is made as of, by and between ADC Telecommunications, Inc., a
Minnesota corporation (the “Company”), and (“Optionee”).
RECITALS

A.   The Company has adopted its Global Stock Incentive Plan (the “Plan”), which
provides for the grant of stock options to nonemployee directors of the Company.

B.   Optionee is currently a nonemployee director of the Company eligible to
participate in the Plan.

C.   The Board of Directors of the Company has approved the grant of this stock
option to Optionee.

Accordingly, in consideration of agreements herein set forth, the parties hereto
hereby agree as follows:

  1.   Grant of Option         The Company hereby grants to Optionee, on the
date set forth above, the right and option (the “option”) to purchase all or any
part of an aggregate of shares of common stock, par value $.20 per share, of the
Company (the “Common Stock”) at the price of $  per share on the terms and
conditions set forth herein. This option is not intended to be an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.     2.   Term and Exercise         (a) This option is fully
vested on the date of grant and shall be exercisable beginning one year from the
date of grant, and thereafter may be exercised in full or in part at any time or
from time to time during the term of the option, subject to the provisions of
Section 3 hereof.         (b) This option shall not be assignable or
transferable except by will or the laws of descent and distribution except that,
upon written notice to the Company, Optionee may transfer this option to any
“family member” (as such term is used in Form S-8 under the Securities Act of
1933) of Optionee, provided that (i) there is no consideration for such transfer
or such transfer is effected pursuant to a domestic relations order in
settlement of marital property rights, and (ii) this option held by such
transferees shall continue to be subject to the same terms and conditions
(including restrictions on subsequent transfers) as were applicable to this
option immediately prior to such transfer. This option may not be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any affiliate of the Company.

Version Effective December 18, 2006

1



--------------------------------------------------------------------------------



 



    (c) During the lifetime of Optionee, the option shall be exercisable only by
Optionee, a transferee pursuant to a transfer permitted by Section 2(b) above,
or, if permissible under applicable law, by Optionee’s or such transferee’s
guardian or legal representative.       (d) Except as provided in Section 3
hereof, this option and all rights and obligations hereunder shall expire seven
(7) years from the date of this Agreement.   3.   Effect of Death       If
Optionee shall die prior to the time this option is fully exercised, the option
may be exercised at any time within two years after Optionee’s death by the
personal representatives or administrators of Optionee, or by any person or
persons to whom this option is transferred by will or the applicable laws of
descent and distribution, to the extent of the full number of shares Optionee
was entitled to purchase under this option on the date of death and subject to
the condition that this option shall not be exercisable after the expiration of
the term hereof.   4.   Manner of Exercise       (a) The option may be exercised
only by Optionee or other proper party (as set forth in Sections 2 and 3 hereof)
within the option period by notice to the Company’s third party stock option
administrator (UBS Financial Services as of the date of this Agreement) in a
form specified by such third party stock option administrator, or in such other
manner as the Company may specify from time-to-time.       (b) Payment by the
Optionee shall be made to the Company in cash (including check, bank draft or
money order.)       (c) Optionee acknowledges that this Option is subject to the
ongoing discretionary authority of the Company to determine: (i) the permissible
manner of exercise of the Option; (ii) the permissible timing of exercise of the
Option; and (iii) any other restrictions that the Company deems necessary and
advisable, including but not limited to restrictions pertaining to applicable
law. Optionee further acknowledges that in the event the Optionee chooses to
effect a simultaneous exercise and sale of all or a portion of the shares that
are subject to this Option, neither the Company nor its third party stock option
administrator will guarantee any particular market price for the sale of the
shares, nor shall the Company or its third party administrator be responsible
for any failure to obtain any particular market price due to delays in the
exercise of this Option or any other reason.   5.   Miscellaneous       (a) This
option is issued pursuant to the Plan and is subject to its terms. The terms of
the Plan are available for inspection during business hours at the principal
office of the Company.       (b) Neither the Plan, nor the granting of an
option, nor this Agreement, nor any action taken pursuant to the Plan or this
Agreement, shall constitute,

2



--------------------------------------------------------------------------------



 



    or be evidenced of, any agreement or understanding, express or implied, that
the Company will retain Optionee as a director for any period of time, or at any
particular rate of compensation. Optionee shall have no rights as a shareholder
with respect to shares covered by this option until the date of the issuance of
a stock certificate therefor following due and proper exercise of this option.  
    (c) If Optionee exercises all or any portion of this option subsequent to
any change in the Company’s Common Stock through merger, consolidation,
reorganization, recapitalization, stock dividend (of whatever amount), stock
split or other change in corporate structure, Optionee shall then receive for
the aggregate price paid on such exercise of this option the number and type of
securities or other consideration which he or she would have received if this
option had been exercised prior to the event changing the number or character of
outstanding shares.       (d) The Company shall at all times during the term of
this option reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.       (e) In order to
provide the Company with the opportunity to claim the benefit of any income tax
deduction which may be available to it upon the exercise of this option, and in
order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that, if necessary, all applicable federal or state payroll, withholding, income
or other taxes are withheld or collected from Optionee.       (f) This Agreement
shall be governed by the internal laws of the State of Minnesota, without regard
to conflicts of laws principles thereof. The Company and the Optionee submit to
the jurisdiction of any state or federal court sitting in Minneapolis,
Minnesota, in any action or proceeding arising out of or relating to this
Agreement, and agree that all claims in respect of the action or proceeding may
be heard and determined in any such court. Each of the Company and the Optionee
also agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court. Each of the Company and the Optionee waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety, or other security that might be required
of the other party with respect thereto. The Company and the Optionee agree that
a final judgment in any action or proceeding so brought shall be conclusive and
may be enforced by suit on the judgment or in any other manner provided by law
or in equity.       (g) This Agreement evidences the entire understanding and
agreement of the parties hereto relative to the purchase of the shares by
Optionee. This Agreement supersedes any and all other agreements and
understandings, whether written or oral, relative to the matters discussed
herein. This Agreement may be amended only by a written document signed by both
of the parties hereto.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

                  ADC TELECOMMUNICATIONS, INC.    
 
           
 
  By:        
 
           
 
      Jeffrey D. Pflaum    
 
      Secretary, ADC Telecommunications, Inc.    
 
                OPTIONEE        
 
                     

4